Title: To Thomas Jefferson from William H. Cabell, 22 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond. Sept: 22. 1807
                        
                        The enclosed letters were delayed for the purpose of being forwarded by the direct Charlottesville Mail—I
                            have informed Majr. Newton, in answer to his letter of the 19th that his construction of the Proclamation is correct, and
                            that the course which he proposes to pursue, is warranted by his instructions
                        The letters enclosed by you from Mr. Clay, and from Mr. Belscher, shall receive a due attention. 
                  I have the
                            honor to be with the highest respect Sir yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    